Title: Amendments to the Constitution, [18 August] 1789
From: Madison, James
To: 


[18 August 1789]

   
   The last proposition of the select committee read: “The powers not delegated by this Constitution, nor prohibited by it to the States, are reserved to the States respectively.” Tucker moved to insert “expressly” before “delegated.”


Mr. Madison Objected to this amendment, because it was impossible to confine a government to the exercise of express powers. There must necessarily be admitted powers by implication, unless the constitution descended to recount every minutiæ. He remembered the word “expressly” had been moved in the convention of Virginia, by the opponents to the ratification, and after full and fair discussion was given up by them, and the system allowed to retain its present form.
